     Case 3:21-cv-00388-DMS-DEB Document 29 Filed 03/26/21 PageID.5 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARREN D. CHAKER,                                   Case No.: 21cv388 DMS (DEB)
12                                      Plaintiff,
                                                         ORDER (1) DENYING MOTION TO
13   v.                                                  APPOINT COUNSEL AND (2)
                                                         SETTING DEADLINE TO FILE
14   XAVIER BECERRA, in his official
                                                         OPPOSITIONS TO MOTIONS TO
     capacity as Attorney General of the
15                                                       DISMISS
     California Office of the Attorney General;
16   MICHAEL M. RODDY, in his official
     capacity as Executive Officer, Clerk, Jury
17
     Commissioner, Superior Court of the
18   County of San Diego, and Does 1-50,
19                                   Defendants.
20
21         This case was recently transferred to this Court from the United States District Court
22   for the Eastern District of California, and then reassigned to the undersigned judge. At the
23   time of transfer, there were three motions pending before the court: (1) Defendant
24   Becerra’s motion to dismiss, (2) Defendant Roddy’s motion to dismiss, and (3) Plaintiff’s
25   renewed motion for appointment of counsel.
26         When Plaintiff filed this case in the Eastern District, he filed a motion to proceed in
27   forma pauperis (“IFP”) and a motion for appointment of counsel along with his Complaint.
28   The court granted Plaintiff’s request to proceed IFP, but denied his request for appointment

                                                     1
                                                                                 21cv388 DMS (DEB)
     Case 3:21-cv-00388-DMS-DEB Document 29 Filed 03/26/21 PageID.6 Page 2 of 2



 1   of counsel. (See ECF No. 5.) This Court has reviewed that Order and Plaintiff’s renewed
 2   motion, and finds the arguments raised in the renewed motion do not alter the analysis set
 3   out by the Eastern District. Accordingly, Plaintiff’s renewed motion for appointment of
 4   counsel is denied.
 5         In his renewed motion, Plaintiff requested that the Court stay the deadline for him
 6   to file an opposition to the motions to dismiss pending a ruling on his renewed request for
 7   appointment counsel. (ECF No. 21 at 4.) The Eastern District did not rule on that request
 8   prior to transferring the case to this Court, but it did proceed to take the motions to dismiss
 9   under submission. Notably, Plaintiff did not file an opposition to either motion, and it is
10   unclear whether that was a deliberate decision on his part or if Plaintiff was awaiting a
11   ruling on his renewed request for counsel. In light of that uncertainty, the Court grants
12   Plaintiff until April 9, 2021, to file his oppositions to the pending motions to dismiss. If
13   Plaintiff does not file opposition briefs by that date, the Court will grant the motions
14   pursuant to Civil Local Rule 7.1(f)(3)(c).
15         IT IS SO ORDERED.
16   Dated: March 26, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                   21cv388 DMS (DEB)
